Citation Nr: 1721422	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  12-06 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD) with mood disorder, not otherwise specified, and alcohol dependence with marijuana use, currently evaluated as 70 percent disabling.

2.  Entitlement to an increased rating for lumbosacral strain with degenerative disc disease and scoliosis, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from November 1988 to December 1997.  She also had a period of active duty for training from January 1988 to May 1988.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office in Denver, Colorado (RO).  The Veteran testified at a hearing before the undersigned Veterans Law Judge in June 2014.  A transcript of that hearing is associated with the claims file.


FINDINGS OF FACT

1.  The Veteran's PTSD is manifested by symptoms productive of functional impairment no worse than occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

2.  The Veteran's lumbar spine disability is manifested by forward flexion to 15 degrees but to 40 degrees with pain, 80 degrees, 70 degrees, 90 degrees with pain at 30 degrees, and 90 degrees with pain with no evidence of ankylosis of the thoracolumbar spine.  


CONCLUSIONS OF LAW

1.  The criteria for an increased rating greater than 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for an increased rating greater than 20 percent for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist have been met in this case.  A letter dated in November 2010 satisfied the duty to notify provisions as to the claims on appeal.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2015); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d. 881, 887 (Fed. Circ. 2007), rev'd on other grounds, Sanders v. Shinseki, 556 U.S. 396 (2009).  Thus, the Board finds that the content requirements of the notice VA is to provide have been met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's VA treatment records and identified private treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's records from the Social Security Administration have been obtained.  38 C.F.R. § 3.159(c)(2) (2015); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  The Veteran was most recently afforded VA examinations with respect to her claims in February 2015 for PTSD and March 2015 for the lumbar spine.  38 C.F.R. § 3.159(c)(4).  Toward that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examinations provided are adequate in this case, as they provide subjective and objective findings sufficient to rate the severity of the Veteran's PTSD and lumbar spine disability under the pertinent diagnostic code rating criteria.  Accordingly, for the foregoing reasons, the Board finds the February 2015 and March 2015 VA examinations to be adequate to support an appellate decision.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the Veteran's Board hearing, the Veteran was assisted at the hearing by an accredited representative.  The representative and the Veterans Law Judge (VLJ) solicited information regarding any outstanding evidence pertinent to the claims on appeal.  The hearing focused on the evidence necessary to substantiate the Veteran's claims.  No pertinent evidence that might have been overlooked and that might substantiate the claims decided herein was identified by the Veteran or the representative.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Accordingly, any error in notice or assistance by the VLJ at the June 2014 Board hearing constitutes harmless error.

There is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2015).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2015); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

I.  PTSD

The Veteran alleges that an increased rating greater than 70 percent is warranted for her service-connected PTSD.  Service connection for PTSD was granted in a September 2004 rating decision, and an initial 30 percent disability rating was assigned, effective October 7, 2003.  A November 2005 rating decision granted an initial rating of 50 percent, effective October 7, 2003, and a November 2007 rating decision awarded an increased rating of 70 percent, effective January 22, 2007.  In November 2010, the Veteran filed her current claim seeking entitlement to an increased rating greater than 70 percent for PTSD.

The current regulations establish a general rating formula for mental disorders.  38 C.F.R. § 4.130.  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed.Cir.2004); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  However, because "[a]ll nonzero disability levels [in § 4.130] are also associated with objectively observable symptomatology," and the plain language of the regulation makes it clear that "the veteran's impairment must be 'due to' those symptoms," "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio, 713 F.3d at 116-17.  For example, "in the context of a 70[%] rating, § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id. at 117.  Thus, assessing whether a 70% evaluation is warranted requires a two-part analysis: "The ... regulation contemplates[: (1) ] initial assessment of the symptoms displayed by the veteran, and if they are of the kind enumerated in the regulation[; and (2)] an assessment of whether those symptoms result in occupational and social impairment with deficiencies in most areas."  Id. at 118.

Pursuant to Diagnostic Code 9411, PTSD is rated 70 percent disabling when there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  38 C.F.R. § 4.130 , Diagnostic Code 9411.  A maximum 100 percent evaluation is for application when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

In evaluating the evidence, the Board has considered the various Global Assessment of Functioning (GAF) scores that clinicians have assigned.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  The Board also notes, however, that the GAF scale was removed from the more recent DSM-V for several reasons, including its conceptual lack of clarity, and questionable psychometrics in routine practice.  See DSM-V, Introduction, The Multiaxial System (2013).  A GAF score of 61-70 reflects some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  A GAF score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 41-50 reflects serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 31-40 reveals some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  DSM-IV at 46-47.

The evidence delineated below does not represent all of the extensive evidence in the claims file, but is representative of the evidence of record and encompasses or is fully representative of evidence that is favorable to the Veteran's claim.

VA treatment records from November 2009 through 2010 reflect complaints of and treatment for PTSD.  A November 2010 record reflects evidence of mild pressured speech.  The Veteran was otherwise logical and coherent with no psychosis or suicidal or homicidal ideation.  Judgment and impulse control were "ok."  The records also show GAF scores of 45, 50, and 55.

In December 2010, the Veteran underwent a VA psychiatric examination.  She reported symptoms including anxiety, depression, decreased energy, decreased interest, decreased focus, and irritability.  She also noted feeling hypervigilant on a daily basis and was very suspicions.  She stated that, at times, she heard an evil male voice telling her that she is bad.  She also endorsed possible hypomanic-like symptoms with increased alcohol use, increased energy, and impulsive behavior.  She noted intrusive memories of trauma on a regular basis, easy overstimulation, sensing a presence around her, avoidance of others, social withdrawal, and a history of alcohol and marijuana use.  She explained that she left the house mainly for appointments or if she needs to run errands.  She also reported decreased self-esteem, regular sleep disturbance, and nightmares.  In November 2010, she was involved in a one-car accident when she drove on the wrong side of the road and went over an embankment for which she received a DUI.  She denied active suicidal ideation and history of attempts as well as homicidal ideation.  She reported that she was able to do basic activities of daily living, including caring for her personal hygiene.  

The Veteran reported that she was divorced and had no children, but was currently living with a partner.  She explained that, after service, she worked in the prison system as a cook supervisor for 10 years before retiring in 2006 due to symptoms associated with PTSD.  She noted that she tried to work at another prison after her retirement, but had a panic attack and was afraid to go back thereafter.  She stated that she last worked on a regular basis in 2007, and has been unemployed since that time.  Prior to her retirement, the Veteran noted feeling interpersonal tension on the job, feeling unprotected by staff in her work environment, and difficulty sustaining work activity due to severe anxiety.

Mental status examination showed the Veteran to appear depressed with articulate speech.  Thought processes were logical and goal-directed.  Motor functioning was grossly intact.  She exhibited some short-term memory deficit as well as attention and focus deficits.  She was fully oriented with intact long-term memory and organizational and planning skills.  There was no grossly inappropriate behavior, with the exception of the November 2010 DUI and a history of impulsive traveling between November 2009 and March 2010.  The diagnoses were chronic, moderate PTSD; mood disorder, not otherwise specified, with depressive and intermittent possible hypomanic symptoms; alcohol dependence secondary to PTSD and mood disorder; and marijuana abuse secondary to PTSD and mood disorder.  A GAF score of 53 was assigned.  The examiner concluded that the Veteran's psychiatric disabilities required continuous medication and resulted in deficiencies in most areas, including work, family relations, judgment, thinking, and mood.  The examiner opined that the Veteran would have difficulty sustaining even simple work tasks in a loosely supervised environment.

VA treatment records from 2011 through 2012 reflect continued diagnoses of and treatment for PTSD, including group therapy.  The treatment records reflect symptoms including anxiety.  In April 2011, the Veteran reported anger, hyperarousal, avoidance, intrusive memories, and auditory hallucinations.  Mental status examination showed the Veteran to have normal appearance and speech; coherent, logical, and normal thought processes; no evidence of delusions; angry mood; appropriate affect; intact attention and concentration; normal memory; and good insight and judgment.  She was also alert and fully oriented.  June 2011 mental status examinations showed the Veteran's mood to be good, angry, or depressed; affect to be sad and avoidant; speech to be normal; and no perceptual abnormalities.  In December 2011, the Veteran's mood was depressed with anxious affect.  Her thoughts were organized without hallucinations or delusions, and she exhibited suicidal ideation without plan or intent.  Memory and concentration were intact and insight and judgment were fair.  Records dated in February 2012, March 2012, May 2012, August 2012 note that mental status examinations showed the Veteran to be alert and fully oriented with normal speech; good eye contact; euthymic or dysphoric mood; anxious or tearful affect; organized thoughts without hallucinations or delusions; no suicidal ideation; intact memory and concentration; and improving or good insight and judgment.  The records also show GAF scores of 50, 55, and 57.

In a March 2012 letter, E. Fry, a VA staff psychiatrist, reported that she treated the Veteran for severe PTSD, and that the Veteran's irritability and other symptoms were so severe that she was "unable to manage even simple employment."  Dr. Fry explained that, despite medications and therapy, the Veteran's symptoms continued to progress and were unlikely to change.  Dr. Fry concluded that the Veteran was "unable to partake in any type of gainful employment" due to her PTSD.  An August 2014 treatment record signed by Dr. Fry notes that the Veteran still smoked marijuana which may be an obstacle to employment.

In December 2012, the Veteran underwent another VA psychiatric examination.  The Veteran reported symptoms including hyperarousal; re-experiencing; mild memory loss; flattened affect; suspiciousness; gross impairment in thought processes or communication; disturbance of motivation and mood; persistent delusions or hallucinations; avoidance; variable mood, interest, and energy levels; social isolation; sleep disturbance; nightmares; daily intrusive memories; feeling overwhelmed; panic attacks one to two times per week; and irritable temper which is sometimes rageful towards someone with verbal aggression but no physical aggression.  She noted visual illusions such as shadows crossing the periphery of her vision and disturbing her peacefulness and causing more anxiety.  She stated that she occasionally heard the sound of a deep male voice which she interpreted as frightening.  She noted that she was more likely to hear the sound of the voice when alone or feeling vulnerable or depressed.  

Mental status examination showed the Veteran to be fully oriented, neatly dressed, and neatly groomed.  Eye contact was guarded and mood was depressed.  Affect was primarily restricted with occasional tearfulness and tremulousness.  She described vague auditory and visual illusions.  She denied suicidal and homicidal ideation and there was no evidence of internal preoccupation or paranoia.  The Veteran stated that she lived with her female partner, and that they had been together since 2003.  She reported that she and her partner got along well.  She explained that she was divorced after having been married for three years and that she had no children; however, she indicated that she was close with her 27-year old stepson and his daughter.  She stated that she retired from working in the prison system as a corrections cook supervisor, but that she was looking for work.  She indicated that she would like to work in the commissary.  She reported that she was able to perform light chores and that she watched her stepson's two year old child three days per week.  She noted that she tended to dog care as well.  The diagnoses were PTSD, mood disorder, not otherwise specified, and alcohol abuse due to PTSD.  A GAF score of 48 was assigned.  The examiner concluded that the Veteran's psychiatric disabilities resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood.

VA treatment records from 2013 through 2014 reflect continued diagnoses of and treatment for PTSD with symptoms including anxiety and low self-esteem.  Records dated in April 2013 and July 2013 note that mental status examinations revealed the Veteran to be alert and fully oriented; with normal speech; euthymic mood; calm affect; organized thoughts without hallucinations or delusions; no suicidal ideation; intact memory and concentration; and improving insight and judgment.  2014 records show that the Veteran consulted with the Compensated Work Therapy Program seeking employment assistance.  A September 2014 treatment record found that the Veteran had no medical problem which would prohibit employment, but that chronic marijuana use could affect the ability to work and keep a job.  In February 2014, June 2014, August 2014, September 2014, and October 2014, she was regularly neatly groomed with appropriate attire and good hygiene.  She was alert and fully oriented with appropriate eye contact, calm and clear speech, anxious affect and mood, and organized and goal-directed thoughts.  Thought process was clear and coherent and memory and concentration were intact.  Insight and judgment were good.  There was no suicidal ideation.  The records also show GAF scores of 50, 52, 55, and 57.

SSA records include a January 2012 psychiatric assessment.  The Veteran reported depression, anxiety, and rage, which worsened over time.  She expressed a number of depressive symptoms including negative thoughts, low energy, tearfulness, hopelessness, and worthlessness.  She stated that she often stayed in bed and did not shower on a regular basis.  She endorsed social isolation, irritability, poor sleep, nightmares, and flashbacks.  She also noted difficulty with concentration and memory, anxiety, and panic attacks.  She denied a history of auditory hallucinations but stated that she sometimes thought that she saw ghosts.  There was no history of delusion.  She stated that she had suicidal ideation often, although she had no plan or intent.  She denied homicidal ideation.  The Veteran stated that she did not work because she could not concentrate or focus.  She stated that she was divorced and that her ex-husband was a drug addict.  She reported that she lived with a female partner for the last 15 years and was very close with her partner's adult son and granddaughter.  She noted that she spent her days staying busy with chores, errands, and shopping.  She was able to dress and bathe herself adequately.  She indicated that she had one friend whom she texted almost every day and saw two times per week.  She noted that she played a dice game with her friend or walked her dogs.  She reported a history of alcohol abuse, but noted that she stopped drinking in November 2010 after receiving a DUI.  She indicated that she uses medical marijuana for relief of back and knee pain.  Mental status examination revealed the Veteran to have poor eye contact.  She was alert and oriented to person and place but not necessarily time of day.  She was anxious and her affect and facial expressions were mostly depressed, sad, and tearful.  Speech was normal and thought process was organized and clear.  Memory and concentration were impaired.  Judgment and reasoning appeared intact.  The diagnoses were PTSD and major depression, and a GAF score of 50 was assigned.

During a June 2014 hearing before the Board, the Veteran testified that she was unable to work due to stress and anxiety from PTSD.  She stated that she was not close with her family, had two friends, and did not go out much.  She reported that she lived with her significant other and had a history of suicidal thoughts and ideation.  She noted a history of auditory hallucinations where she heard a man's voice telling her to do something, and that these hallucinations occurred once or twice a month.  She endorsed inappropriate behavior such as cheating on her significant other and a DUI charge in 2010.  With regard to her current relationship, she noted that she was always mad.  She endorsed depression, fatigue, and staying in bed all day two times per week.  She stated that she occasionally became disoriented while walking and driving, and forgets where she is going.  She also indicated that she had mild memory loss, low self-esteem, and sleeping problems.

In February 2015, the Veteran underwent another VA psychiatric examination.  The Veteran endorsed symptoms including intrusive memories, depressed mood, anxiety, suspiciousness, panic attacks more than once a week, mild memory loss, flattened affect, disturbances of motivation and mood, difficulty establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, flashbacks, nightmares, anxiety, irritability, hypervigilance, increased startle response, impaired concentration and memory, insomnia, avoidance, and emotional detachment and numbing.  She described short-term memory problems with appointments, impaired concentration and focus, restlessness and intolerance to crowds, and anxiety in traffic.  She noted that being out in public could trigger panic attacks.  She indicated that she avoided driving other than to and from work.  Depression appeared mainly as loneliness when she is not preoccupied with something else.  She reported reduced appetite, crying spells, and poor energy.  She stated that she continued to live with her partner, and that she assisted in the care of her partner's grandchild, although she had less time to do this because she was employed.  She stated that she had a good relationship with her partner and that she had a couple of friends with whom she socialized on occasion.  She reported that she began working full time in October 2014 as a supervisor for a company on a post at Fort Carson.  She felt that her job was going great and that she had a good relationship with her boss.  She noted some chronic low-level paranoia about her coworkers and felt that they talked behind her back.

Mental status examination showed the Veteran to have appropriate grooming and hygiene.  Speech and motor activity were normal.  She described her mood as "okay" and her affect was pleasant but reserved.  Thought process was linear and she denied suicidal and homicidal thoughts.  There was no evidence of psychosis.  Thoughts were appropriately abstract and she was fully oriented.  Insight and judgment were appropriate and memory skills were intact.  The diagnoses were PTSD and alcohol use disorder, and a GAF score of 48 was assigned.  The examiner concluded that the Veteran's PTSD resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood.  The examiner also noted that the Veteran's PTSD moderately impaired her ability to work with coworkers, supervisors, and the public, evidenced by mild paranoia, irritability, and overwhelm.  Additionally, the Veteran demonstrated moderate impairment in ability to understand and follow directions, retain instructions, and solve problems due to memory and concentration impairments.  She was mildly impaired in ability to maintain task persistence and pace; ability to arrive at work on time; and ability to work a regular schedule without excessive absences.  The examiner concluded that the Veteran was able to complete simple tasks in a loosely supervised environment where she could control the pace.

After a detailed review of the claims file, the Board concludes that the preponderance of the evidence is against an increased rating greater than 70 percent for PTSD.

The Veteran's 70 percent rating contemplates functional impairment comparable to occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Id.  

As noted above, GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter, 8 Vet. App. at 242.  The Veteran's GAF scores of 52, 53, 55, and 57 reflect moderate symptoms or moderate difficulty in social, occupational, or school functioning.  See DSM-IV at 46-47.  The GAF scores of 45, 48, and 50 reveal serious symptoms or any serious impairment in social, occupational, or school functioning.  Id.  

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  See Carpenter, 8 Vet. App. at 242.  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126 (2016); VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995). 

The evidence shows that the Veteran demonstrated symptoms including anxiety, depression, low energy and interest, poor focus and concentration, mild short-term memory loss, irritability and rageful verbal aggression, hypervigilance, suspiciousness, auditory hallucinations, visual hallucinations, impulsive behavior, intrusive memories, social isolation, low self-esteem, insomnia, nightmares, panic attacks once or twice a week, hyperarousal, avoidance, flashbacks, occasional disorientation when walking or driving, and increased startle response.  The Veteran was divorced by has been living with a significant other during the entire appeal period.  Although she noted that she experiences anger in her relationship, she frequently noted that she got along well with her significant other.  She noted that she had one or two friends with whom she kept in regular contact, and that she was close with her stepson and his daughter, whom she often babysat.

The medical evidence of record shows that the Veteran was regularly neatly groomed with good hygiene; had normal speech throughout the appeal period with the exception of one instance in 2010 where her speech was pressured; was alert and fully oriented except for one instance in 2012 where she was not oriented to the time of day; and had logical and goal-directed thought processes.  Her mood was good, angry, depressed, anxious, euthymic, or dysphoric, and her affect was sad, avoidant, anxious, tearful, or restricted.  She occasionally endorsed suicidal ideation without plan or intent, and regularly denied homicidal ideation.  Eye contact was usually good, but was poor in one instance.  There was some evidence of grossly inappropriate behavior, evidenced by her DUI, impulsive traveling, and cheating.  Judgment and insight were regularly good or fair.  Short-term memory was impaired, but long-term memory was intact.  The evidence indicates that the Veteran retired from working in 2006 due to her PTSD symptoms; however, the February 2015 VA examiner noted that the Veteran began working full-time in October 2014 in a job in which she felt that she was doing well.  She also indicated that she had a good relationship with her boss, although she noted some paranoia about her coworkers.

The Board concludes that the preponderance of the evidence is against a finding that the Veteran's PTSD is manifested by symptoms warranting a 100 percent evaluation, as the evidence does not show functional impairment comparable to total occupational and social impairment.  See 38 C.F.R. § 4.130, Diagnostic Code 9411; Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013). "[A] veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio, 713 F.3d at 116-17.  Although there is some evidence showing persistent delusions or hallucinations and grossly inappropriate behavior, and one instance of disorientation to time, there is no evidence of gross impairment in thought processes or communication; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to place; or memory loss for names of close relatives, own occupation, or name.  Additionally, there is no evidence that the Veteran demonstrates other symptoms of a similar severity, frequency, or duration.  Rather, the Veteran's symptoms are all reasonably contemplated by the rating criteria for a 70 percent or lower disability rating.  Although there is evidence that the Veteran's PTSD symptoms interfered with occupational functioning, the evidence does not show total impairment of occupational and social functioning.  Although the Veteran was unemployed for most of the appeal period and a March 2012 opinion from Dr. Fry suggests that she was unemployable due to her PTSD, the evidence shows that the Veteran began working a full-time job in 2014 which she reports is going very well.  Thus, the evidence does not show total occupational impairment.  While there is clearly evidence of impairment of social functioning, shown by the Veteran's social isolation, the evidence does not suggest that social impairment is total, as the evidence shows that she has a good relationship with her significant other, her stepson, and step grandchild.  Additionally, the Veteran reported having one or two friends with whom she heard from regularly.  Further, all of the VA examiners concluded that the Veteran's PTSD resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood. 

Although the Veteran demonstrates some of the symptoms contemplated in a 100 percent disability rating, the Board concludes that the Veteran's PTSD more closely corresponds to the requirements for a 70 percent evaluation and does not more nearly approximate a 100 percent rating.  Accordingly, an increased rating greater than 70 percent for PTSD is not warranted.

As the preponderance of the evidence is against a rating in excess of 70 percent from, the benefit of the doubt rule is not for application in resolution of the matter on appeal.  See generally Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


II.  Lumbar Spine

The Veteran contends that increased rating greater than 20 percent is warranted for his service-connected lumbar spine disability. 

Service connection for a lumbar spine disability was granted in an August 1998 rating decision, and a noncompensable rating was assigned, effective December 10, 1997.  A July 2003 rating decision awarded an increased rating of 20 percent, effective January 17, 2003.  In November 2010, the Veteran filed a new claim seeking an increased rating greater than 20 percent for her lumbar spine disability.

The Veteran's lumbar spine disability is currently rated as 20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5243-5237.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  The hyphenated code in this case may be read to show that intervertebral disc syndrome is the service-connected disorder, rated as lumbosacral or cervical strain based on limitation of motion.

Diagnostic Code 5237 provides that lumbosacral or cervical strain is to be rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  The General Rating Formula states that a 20 percent disability rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, General Rating Formula.  A 40 percent disability rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent disability evaluation is for application when there is unfavorable ankylosis of the entire thoracolumbar spine, and a maximum 100 percent evaluation is warranted when there is unfavorable ankylosis of the entire spine.  Id.  Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are rated separately under an appropriate diagnostic code. Id. at Note (1).

Intervertebral disc syndrome (IVDS) (preoperatively or postoperatively) will be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  These criteria specify that any associated neurologic abnormalities, including but not limited to bowel or bladder impairment, are to be separately rated under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).

According to the Formula for Rating IVDS Based on Incapacitating Episodes, a 20 percent rating contemplates incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating requires evidence of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating requires evidence of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note 1.

In December 2010, the Veteran underwent a VA spine examination.  The Veteran noted that she was involved in a motor vehicle accident in November 2010, and that she has had increased low back pain since that time.  She reported symptoms including daily pain which she rated as an 8 on a 1 to 10 scale.  She indicated that the pain was continuous and radiated to the left thigh area.  She also endorsed weakness, stiffness, fatigue, and lack of endurance.  She denied any flares in the prior year as well as incapacitating episodes requiring physician ordered bedrest within the past 12 months.  The Veteran reported that she was able to perform the basic activities of daily living without assistance.  She also stated that she was able to drive one hour without difficulty; sit for 10 to 15 minutes due to low back pain; stand for 20 minutes due to low back pain; and walk one mile due to left knee and low back pain.  She noted that she was unable to run, but could climb one flight of stairs and lift no more than 10 pounds due to low back pain.  Physical examination showed normal gait and normal heel walking, toe walking, and squatting.  Deep tendon reflexes were 2+ and symmetric.  Sensation was intact throughout the lower extremities and motor strength was 5/5 in the knees and ankles, 4/5 in the left hip, and 4-/5 in the right hip.  Range of motion showed forward flexion to 15 degrees without pain and 40 degrees with pain.  There was extension to 25 degrees without pain and 30 degrees with pain; right and left lateral flexion to 20 degrees without pain, 35 degrees on the left with pain, and 30 degrees on the right with pain.  There was right and left lateral rotation to 50 degrees without pain, 60 degrees on the left with pain, and 65 degrees on the right with pain.  There was a mild decrease in the usual lumbar lordosis with no scoliosis.  There was tenderness to palpation over the lumbar paraspinals and bilateral sacroiliac joints.  There was mild tenderness to palpation over the lumbar musculature, bilaterally.  Mild muscle spasms were palpable.  Straight leg raises were negative for radicular pain, bilaterally.  The Veteran was able to perform repetitive use testing with three repetitions and no significant change in active range of motion following repetitive use.  There was no additional loss of range of motion due to painful motion, weakness, impaired endurance, incoordination, or instability.  X-rays of the lumbosacral spine showed mild loss of lordosis, mild degenerative change at the thoracolumbar junction, less than five degree levoscoliosis, and mild narrowing of the disc space at L5-S1.  The diagnosis was lumbosacral strain with mild degenerative disc disease and scoliosis.  There was no evidence of lumbosacral radiculopathy.  There was tenderness and muscle spasms severe enough to result in abnormal spinal contour but no abnormal gait.

VA treatment records from 2011 through 2012 note the Veteran's complaints of chronic low back pain.  An April 2011 treatment record reflects that straight leg raising test was mildly impaired and that there was diffuse tenderness in the back.  There was no limitation in back movement.  In May 2011, the Veteran reported low back pain radiating to the left anterior thigh with occasional tingling in the left thigh and foot.  Pain was worse with prolonged sitting.  Physical examination showed no vertebral spine tenderness.  There was lumbar paraspinal tenderness, but straight leg raising was negative, bilaterally.  The Veteran was able to walk on her heels and toes and deep tendon reflexes were 2+ in the lower extremities.  Strength was 5/5 in the bilateral lower extremities and sensation was intact with no focal neurological deficits.  The diagnosis was chronic low back pain.  A June 2011 physical examination showed mild bilateral lumbar paraspinous muscle tenderness, no kyphoscoliosis, and moderate L5-S1 spinous tenderness.  Range of motion testing revealed flexion to 80 degrees.  Gait was normal, motor strength was 5/5 in the lower extremities, and reflexes were 2+ and symmetric.  There was normal sensation in the bilateral lower extremities and a straight leg raising test was negative.  The diagnosis was chronic low back pain without signs of neurologic compromise.

SSA records reflect that the Veteran underwent a consultative examination in January 2012.  She reported back pain from a lumbosacral strain which she stated was stable since her discharge from military service.  She indicated that her lumbar pain was exacerbated by moderate activity, and that she was no longer able to participate in sports or go to the gym.  She noted that activities such as shoveling snow caused lengthy exacerbation of pain.  However, she reported that she was able to get in and out of bed by herself, dress herself, bathe herself, drive, cook, and clean for herself.  She indicated that she spent her typical day doing chores and napping.  Physical examination revealed the Veteran to be mildly uncomfortable getting on and off the examination trouble; however, she had no trouble removing shoes and arose spontaneously and unaided from a seated position without discernible discomfort.  She was able to perform finger-nose and heel-knee testing, and Romberg was absent.  Ambulation was mildly antalgic but she was able to stand and walk on her heels and toes.  Range of motion of the dorsolumbar spine showed flexion to 70 degrees, extension to 10 degrees, and lateral flexion to 10 degrees.  There was mild discernible discomfort on range of motion.  A straight leg raising test was negative bilaterally.  There was no thoracic, lumbar, or sacral spinous process tenderness to palpation with the exception of moderate lumbar paraspinal tenderness.  Reflexes were 2 in the knees and sensation was intact.  Strength was 5/5 in the lower extremities and cranial nerves II through XII were grossly intact.  X-rays of the lumbosacral spine showed mild thoracolumbar levoscoliosis and no acute lumbar spine bony abnormalities.  The diagnosis was lumbosacral strain with mild scoliosis.  The physician reported that the Veteran was able to stand and walk for approximately four to six hours during a normal eight-hour workday with no limitation on the amount of time she could sit.  There was no recommendation for increased frequency of breaks and no lifting limitations or postural limitations.  There was no assistive device or manipulative limitations recommended. 

In June 2012, the Veteran underwent another VA spine examination.  The Veteran reported low back pain with no recent treatment.  She noted that she took over-the-counter medication for pain.  She reported constant pain with moderate to severe flare-ups caused by increased function or activity.  She noted moderate to severe increase in numbness and tingling in the bilateral lower extremities and increase in pain.  Physical examination was conducted, which showed range of motion findings with forward flexion to 90 degrees with pain at 30 degrees; extension to 20 degrees with pain at 10 degrees; right and left lateral flexion to 30 degrees with pain at 20 degrees; and right and left lateral rotation to 30 degrees with pain at 30 degrees.  The Veteran was able to perform repetitive use testing with no change in range of motion findings.  The examiner noted that there was functional loss including less movement than normal and pain on movement.  The examiner stated that the Veteran's examination "was very overexaggerated or hyperexaggerated" but found moderate to severe tenderness to palpation over the lower midline thoracic and lumbar midline spine as well as diffuse severe tenderness over the bilateral lumbosacral paraspinal muscles.  There was guarding or muscle spasm in the thoracolumbar spine, but it did not result in abnormal gait or spinal contour.  Muscle strength was normal in the lower extremities and there was no muscle atrophy.  Reflexes were 2+ and symmetric in the lower extremities.  A sensory examination was normal and a straight leg raising test was normal.  The examiner noted that the Veteran did not have any radicular pain or any other signs or symptoms due to radiculopathy.  The examiner found no evidence of IVDS.  The diagnoses were scoliosis, degenerative disc disease, and lumbosacral strain.  The examiner found that the Veteran's low back disability impacted her ability to work, as the Veteran reported moderate to severe decrease in daily function, activity, and work due to severe pain with movement or activity.  The examiner also noted that the Veteran's vague symptoms with hyperexaggerated diffuse lower back pain on examination did not match review of the history in the file, and the examiner opined that the Veteran's "back pain is exacerbated by other psychogenic sources."  The examiner noted that the Veteran's examination was "largely normal with the exception of diffuse lower back pain and mild decrease in range of motion, however [sic] the veteran wasn't willing to provide good effort on exam today."

VA treatment records from 2013 through 2014 reflect continued complaints of and treatment for low back pain.  In October 2014, the Veteran reported constant low back pain with burning as well as urinating frequently without loss of control.  She noted that her left leg tingled and became numb at times, and that her back went out when she went up or down stairs or after walking long distances.  May 2013 X-rays of the lumbosacral spine revealed mild degenerative joint disease of the lumbar spine with preserved disc spaces.  October 2014 X-rays of the lumbosacral spine showed scattered minimal spondylosis, minimal decrease in intervertebral disc space at several levels including L5-S1, and no appreciable subluxation, scoliosis, or compression fracture.

During a June 2014 hearing before the Board, the Veteran testified that she experienced continuous back pain during range of motion and that she experienced muscle spasms during range of motion and with repetitions.  She explained that her low back disability prevented her from playing sports, walking long distances, and driving.  She also noted that her feet fell asleep.  She stated that, when she experienced flare-ups, she is unable to do anything and instead stays in bed with medication for several days.  She reported problems climbing and descending stairs, lifting more than five pounds, standing more than 20 minutes, sitting more than 30 minutes, and walking more than one quarter of a mile.  She also noted that she experienced radiating pain down her legs and that she experienced constant weakness, stiffness, and fatigue in her back.

In March 2015, the Veteran underwent another VA spine examination.  She reported low and mid back pain which was constant.  She rated her pain as a 5 or 6 on a 1 to 10 scale.  She noted that the pain worsened if she mowed the lawn or pushed something heavy.  She also stated that the pain improved with exercises from physical therapy, heat, and her TENS unit.  She denied radiation of pain down her legs, although she noted that she started to get numbness in her feet in 2014 which was located in her toes and entire bottoms of both feet which tingle and burn if she stands for more than two hours.  She indicated that these symptoms occurred three to four nights per week.  The examiner noted that this was "not a radicular pattern" and that the numbness had not been attributed to her back.  She did not report flare-ups but she did report functional loss or impairment regardless of repetitive use, which she described as pain.  The Veteran noted that she was involved in a motor vehicle accident in 2010 which further hurt her back, but that the increase was temporary.  She stated that her back pain returned to baseline after seven months.  

Physical examination was conducted, which showed range of motion with forward flexion to 90 degrees, extension to 30 degrees, right and left lateral flexion to 40 degrees, and right and left lateral rotation to 40 degrees.  There was pain with forward flexion and extension.  The examiner noted that the Veteran's range of motion was normal for her, as she was more flexible than average.  Additionally, the examiner indicated that the range of motion did not contribute to functional loss.  There was no evidence of pain with weight bearing and there was no objective evidence of localized tenderness or pain on palpation of the joints or soft tissue of the spine.  The Veteran was able to perform repetitive use testing with at least three repetitions and no additional loss of function or range of motion after three repetitions.  With regard to repeated use over time, the examiner stated that the examination was neither medically consistent or inconsistent with the Veteran's statements describing functional loss with repeated use over time.  The examiner also stated that pain, weakness, fatigability, or incoordination did not significantly limit functional ability with repeated use over time.  There was no evidence of guarding or muscle spasm of the thoracolumbar spine.  Muscle strength was full and there was no muscle atrophy.  Deep tendon reflexes were 2+ and symmetric.  Sensory examination in the lower extremities was normal and a straight leg raising test was negative.  The examiner found that the Veteran did not have any radicular pain or any other signs or symptoms due to radiculopathy.  There was no ankylosis, no neurologic abnormalities related to the spine such as bowel or bladder problems, and no IVDS.  Gait was normal without assistive devices, there was no objective tenderness on examination, there was no scoliosis found, and sensation and vibration testing were normal.  X-rays of the sacrum and coccyx showed mild degenerative SI joint changes; mild irregularity in pubic symphysis; nondescript density in the left ischial tuberosity; sacral symmetry; possible spine occulta caudal sacral normal variation; 2.7 millimeter retrolisthesis of L5 on S1; heterogeneity of overlapping posterior iliac wings; mild asymmetry of coccygeal segments; mild partial anterior displacement most caudal-most coccygeal segment; and overlapping shadows of the femoral heads.  The diagnoses were lumbosacral spine minimal degenerative joint disease and minimal degenerative disc disease without radiculopathy.  The examiner noted that the Veteran's lumbar spine disability impacted her ability to work, as she could not do repetitive heavy lifting or forceful pushing.  The examiner stated that there were no episodes of doctor-prescribed bedrest for low back pain in the prior 12 months and no evidence of ankylosis.  Although the Veteran reported flare-ups, she explained that this included worsening pain in the low back and left groin when getting out of bed in the morning lasting for 10 minutes approximately twice per week which caused her to stop what she was doing until the pain passed.  Her doctor thought it was constipation because it was relieved by a bowel movement.  The examiner also stated that the Veteran's foot numbness was not a radicular pattern and straight leg raising was negative.  There was no indication of radiculopathy and her range of motion improved after physical therapy.  She was able to work a full-time job, on her feet most of the time; drive herself to work; and walk two miles throughout the day without missing any work.  

After consideration of the pertinent evidence of record, the Board concludes that an increased rating greater than 20 percent is not warranted for the Veteran's service-connected lumbar spine disability.  The Veteran's 20 percent evaluation contemplates a lumbar spine disability with forward flexion greater than 30 degrees but not greater than 60 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, General Rating Formula.  An increased rating greater than 20 percent is not warranted unless the evidence shows forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, General Rating Formula. 

The evidence throughout the appeal period demonstrates forward flexion to 15 degrees but to 40 degrees with pain; 80 degrees; 70 degrees; 90 degrees with pain at 30 degrees; and 90 degrees with pain.  The Board acknowledges that there is one isolated instance of forward flexion to 15 degrees, shown in the December 2010 VA examination; however, the Veteran was able to perform forward flexion to 40 degrees with pain.  Additionally, the majority of the evidence shows that flexion has been limited to 70 through 90 degrees during the appeal period.  Further, the December 2010 VA examination was conducted one month after the Veteran was involved in a motor vehicle accident which she stated caused increased low back pain.  Also, during her March 2015 VA examination, the Veteran reported that the 2010 motor vehicle accident hurt her back, but that the increase in pain was temporary and that her back pain returned to baseline after seven months.  Accordingly, because the December 2010 VA examination finding of forward flexion to 15 degrees constitutes a mere temporary fluctuation in the Veteran's low back pain and symptomatology, by her own admission, the Board does not find it to be representative of the Veteran's low back disability during the appeal period.  To the extent that the Veteran believes a higher rating is warranted, the Board places greater probative weight on the findings from the clinicians and examiners who have greater expertise than the Veteran in evaluating the disabling characteristics of a thoracolumbar spine disability - including the accurate measure of motion with a goniometer.  As the majority of the evidence of record demonstrates forward flexion to 70 through 90 degrees, and does not show forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the thoracolumbar spine, an increased rating greater than 20 percent is not warranted.  38 C.F.R. § 4.71a, General Rating Formula.

The Board has also considered whether the Veteran is entitled to an increased evaluation for her lumbar spine disability under the regulations for intervertebral disc syndrome.  The medical evidence does not demonstrate findings of intervertebral disc syndrome, and there is no lay or medical evidence of at least 4 weeks of incapacitating episodes - as defined by regulation - during any 12-month period.  Thus, an increased rating greater than 20 percent is not warranted under the rating criteria for intervertebral disc syndrome.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes; see Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995). 

Additionally, the Board has considered whether a separate evaluation is warranted for any neurological component of the Veteran's lumbar spine disability.  See 38 C.F.R. § 4.71a, General Rating Formula, Note (1).  The Veteran has repeated reported experiencing back pain which radiated to her legs and feet.  A December 2010 VA examination notes her reports of pain radiating to the left thigh area.  In May 2011, she stated that her low back pain radiated to the left anterior thigh with occasional tingling in the left thigh and foot.  During her June 2014 hearing before the Board, she stated that she experienced radiating pain down her legs.  In March 2015, she stated that she had numbness, tingling, and burning in her feet.  

However, there is no objective evidence of radiculopathy in the lower extremities due to the Veteran's low back pain.  The December 2010 VA examination reported that straight leg raises were negative for radicular pain, bilaterally.  The examiner opined that there was no evidence of lumbosacral radiculopathy.  The May 2011 VA treatment record indicated that straight leg raises were negative, bilaterally, and that sensation was intact with no focal neurological deficits.  Similarly, the June 2012 VA examiner found that the Veteran did not have any radicular pain or any signs or symptoms due to radiculopathy.  Last, the March 2015 VA examiner stated that the Veteran's symptoms of numbness and tingling in her feet were "not a radicular pattern" and were not attributed to her back.  Further, sensory examination in the lower extremities was negative, and a straight leg raising test was negative.  The examiner reported that the Veteran did not have any radicular pain or any other signs or symptoms due to radiculopathy.  Additionally, there is no evidence of other neurologic abnormalities related to the spine, such as bowel or bladder problems.  As there is no objective evidence of radiculopathy or other evidence of neurologic abnormalities related to the spine, a separate evaluation is not warranted for any neurological component of the Veteran's lumbar spine disability.  

Last, the Board has considered whether there is any additional functional loss not contemplated in the current rating assigned for the Veteran's thoracolumbar spine disorder.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. at 206; Mitchell, 25 Vet. App. 38-43.  The Board finds that the assigned 20 percent rating contemplates the Veteran's disability picture, to include associated functional impairment and loss due to pain, flare-ups and repetitive use.  The December 2010 VA examiner stated that the Veteran was able to perform repetitive use testing and that there was no additional loss of range of motion due to painful motion, weakness, impaired endurance, incoordination, or instability.  Despite the finding of forward flexion to 15 degrees without pain, the Veteran was able to perform forward flexion of the lumbar spine to 40 degrees with pain.  With consideration of pain on range of motion, forward flexion to 40 degrees does not warrant an increased rating under the pertinent rating criteria.  Although the June 2012 VA examination notes the Veteran's reports of moderate to severe flare-ups caused by increased function or activity, and evidence of forward flexion to 90 degrees with pain at 30 degrees, the Veteran was able to perform repetitive use testing with no change in range of motion findings, and the only functional loss identified by the examiner was less movement than normal and pain on movement.  

While the December 2010 VA examination suggests that pain was present from 15 degrees to 40 degrees and the June 2012 VA examination reported forward flexion to 90 degrees with pain at 30 degrees, the Board observes that not all painful motion causes limited motion.  See Mitchell, 25 Vet. App. 38-43.  Pain on motion can only be characterized as limiting pain constituting functional loss when the evidence shows the pain actually affects some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, or endurance.  Id. at 37.  In other words, pain may cause a functional loss, but pain, by itself, does not constitute a functional loss.  Id. at 36.  In Mitchell, the Court held that the evaluation of painful motion as limited motion only applies when limitation of motion is 0-percent disabling (i.e., noncompensable) under the applicable Diagnostic Code.  The Court further explained that, although painful motion is entitled to a minimum 10 percent rating under Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), when read together with Diagnostic Code 5003 concerning arthritis, it does not follow that the maximum rating is warranted under the applicable Diagnostic Code pertaining to range of motion simply because pain is present throughout the range of motion.

Therefore, although the Board recognizes that the Veteran had painful motion beginning at 30 degrees in June 2012, the evidence does not show that the painful motion was limited motion, as the Veteran was able to perform forward flexion of the lumbar spine to 90 degrees.  Moreover, the June 2012 VA examiner noted that the Veteran's examination "was very overexaggerated or hyperexaggerated" based on her vague symptoms and the fact that her examination did not match review of the history in the file.  The examiner also noted that the Veteran's back pain was exacerbated by other psychogenic sources concluding that the Veteran's examination was "largely normal with the exception of diffuse lower back pain and mild decrease in range of motion . . . ."  Additionally, the December 2010 VA examiner stated that the Veteran was able to perform repetitive use testing with no additional loss of range of motion, and that there was no additional loss of range of motion due to painful motion, weakness, impaired endurance, incoordination, or instability.  

Last, the March 2015 VA examiner noted that the Veteran did not report flare-ups, but that she did note functional loss or impairment regardless of repetitive use, which she described as pain.  The examiner found the Veteran able to perform repetitive use testing with at least three repetitions and no additional loss of range of motion.  The examiner also stated that pain, weakness, fatigability, or incoordination did not significantly limit functional impairment with repeated use over time.  Thus, the competent and probative clinical findings do not indicate that the Veteran's disability, even when considering any such additional functional impairment and loss, has not been shown to be comparable to flexion limited to 30 degrees or less, or ankylosis of the spine.  

Ultimately, there are no clinical findings that would warrant an increased rating greater than 20 percent under 38 C.F.R. § 4.40 and 4.45.  The Board further finds that the current 20 percent rating adequately compensates the Veteran for any functional impairment attributable to her lumbar spine disability.  See 38 C.F.R. §§ 4.41, 4.10 (2016).

Based on the foregoing, an increased rating greater than 20 percent for the Veteran's service-connected lumbar spine disorder is not warranted.  The preponderance of the evidence is against the claim, and there is no doubt to be resolved.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. 49.

After review of the evidence of record, there is no probative evidence of record that would warrant a rating in excess of 20 percent for the Veteran's service-connected lumbar spine disorder at any time during the period pertinent to this appeal.  38 U.S.C.A. 5110 (West 2014); see also Hart, 21 Vet. App. at 509.  While there have been day-to-day fluctuations in the manifestations of the Veteran's service-connected lumbar spine disorder, the evidence shows no distinct period of time during which the Veteran's lumbar spine disorder has varied to such an extent that a rating greater or less than 20 percent would be warranted.  Cf. 38 C.F.R. § 3.344 (2014) (VA will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations).

III.  Other Considerations

The Board considered referral for extra-schedular consideration.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

An extra-schedular rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2016).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extra-schedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

With respect to the first prong in Thun, the evidence in this case does not show such an exceptional or unusual disability picture that the available schedular ratings for service-connected psychiatric disability or lumbar spine disability are inadequate.  The criteria under which the Veteran's disabilities are rated are found by the Board to specifically contemplate the Veteran's levels of disability and symptomatology.  Higher ratings are assignable, but the clinical findings do not show that the manifestations are present to warrant higher ratings.  The Board finds that the criteria for the currently assigned ratings reasonably describe the Veteran's disability levels and symptomatology.  Furthermore, the evidence does not show marked interference with employment or frequent hospitalization.  Referral for extra-schedular consideration is not warranted.  Further inquiry is not required.  Id.  

Finally, under Johnson v. McDonald, 762 F. 3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit-of-the-doubt under Mittleider v. West, 11 Vet. App. 181 (1998), this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

The Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a TDIU due to service-connected disability either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran currently receives a TDIU rating, which has been effective throughout the entire appeal period.  Accordingly, the issue of entitlement to a TDIU is not before the Board.


ORDER

Entitlement to an increased rating greater than 70 percent for PTSD with mood disorder, not otherwise specified, and alcohol dependence with marijuana use is denied.

Entitlement to an increased rating greater than 20 percent for lumbosacral strain with degenerative disc disease and scoliosis is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


